 



Exhibit 10.55
ADDENDUM THREE
TO LEASE AGREEMENT FOR A GAMMA KNIFE UNIT
     This ADDENDUM THREE TO LEASE AGREEMENT FOR A GAMMA KNIFE UNIT (this
“Addendum”) is dated effective as of June 20, 2007, and is entered into between
(i) GK FINANCING, LLC, a California limited liability company (“GKF”), and
(ii) SUNRISE HOSPITAL AND MEDICAL CENTER, LLC, a Delaware limited liability
company that is qualified to do business in the State of Nevada, d/b/a/ Sunrise
Hospital and Medical Center (“Medical Center”), with reference to the following
recitals:
Recitals:
     A. Medical Center owns and operates an acute care hospital facility located
at 3186 South Maryland Parkway, Las Vegas, NV 89109.
     B. On June 3, 1999, GKF and Medical Center executed a Lease Agreement for a
Gamma Knife Unit, which Lease Agreement was amended by a certain Addendum dated
effective December 1, 1998, and a certain Addendum Two (“Addendum Two”) dated
effective January 17, 2007 (as amended, the “Lease”).
     C. The parties desire to further amend the terms and provisions of the
Lease as set forth herein.
     NOW THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:
Agreement:
     1. Defined Terms. Unless otherwise defined herein, the capitalized terms
used herein shall have the same meanings set forth in the Lease.
     2. Cobalt Reload of the Equipment.
          a. Cobalt Reload. Pursuant to Section 14 of the Lease, and subject to
the terms and conditions set forth below, (i) GKF, at GKF’s cost and expense,
shall reload the Equipment with new cobalt-60 (the “Reload”), which Reload shall
be performed at the Site and shall include any required installation and
rigging; and (ii) GKF shall use its commercially reasonable efforts to perform
the Reload prior to December 31, 2007. It is anticipated that the Equipment will
be unavailable to perform procedures for approximately three to four weeks due
to the Reload process.
          b. Medical Center Support. In connection with the Reload, Medical
Center, at Medical Center’s cost and expense, shall provide GKF with Medical
Center personnel (including Medical Center physicists) and services upon request
and as required by GKF, among other things, to oversee, supervise and assist
with construction and compliance with local, state and federal regulatory
requirements and with nuclear regulatory compliance issues.

- 1 -



--------------------------------------------------------------------------------



 



          c. Permits. Notwithstanding the foregoing, the Reload shall be
performed by GKF only after all necessary and appropriate licenses, permits,
approvals, consents and authorizations, including, without limitation, the
proper handling of the cobalt-60 (collectively, the “Permits”), have been
obtained by Medical Center at Medical Center’s sole cost and expense. The timing
and procedure for the Reload shall be as mutually agreed upon between the
parties. Notwithstanding anything to the contrary contained in the Lease and/or
this Addendum, GKF makes no representation or warranty to Medical Center
concerning the Reload, and GKF shall have no obligation or liability to pay any
damages to Medical Center resulting therefrom, including, without limitation,
any lost revenues or profits during the period of time that the Equipment is
unavailable to perform procedures due to the Reload process
     3. Per Procedure Payment.
          Notwithstanding anything to the contrary contained in the Lease, for
each of the “Increased Rent Procedures” (as defined below), the per procedure
payment set forth in Section 6 of the Lease shall be increased to * per
procedure. Immediately following the completion of the last Increased Rent
Procedure, the per procedure payment shall return to * per procedure. As used
herein, (i) the term, “Increased Rent Procedures” shall mean * procedures
performed from and after the completion of the Reload; and (ii) the term
“procedure” shall mean each individual treatment session (fraction) that
involves stereotactic, external, single fraction, conformal radiation, commonly
called radiosurgery, that may include one or more isocenters during the patient
treatment session, delivered to any site(s) superior to the foramen magnum,
whether performed on an inpatient or outpatient basis, using the Equipment
and/or any other equipment or devices that are used in lieu of, or as an
alternative to, the Equipment. It is acknowledged by the parties that the
Increased Rent Procedures are intended to allow GKF to recover its costs to
perform the Reload. Nothing set forth herein shall affect the per case
reimbursement rates for medical radiation physicist services payable to GKF
pursuant to Addendum Two.
     4. No Responsibility for Additional Reloading. It is understood by the
parties that GKF is not responsible for any additional cobalt reloading, except
as expressly agreed upon in writing by Medical Center and GKF. However, if
Medical Center and GKF mutually agree in writing to another cobalt reloading of
the Equipment, then, the costs for such reloading shall be shared equally
between Medical Center and GKF.
     5. Captions. The captions and paragraph headings used herein are for
convenience only and shall not be used in construing or interpreting this
Addendum.
     6. Full Force and Effect. Except as amended by this Addendum, all of the
terms and provisions of the Lease shall remain in full force and effect.
     7. Assignment. Pursuant to Section 24 of the Lease, GKF shall be permitted
at any time to assign any and all of its rights and obligations under the Lease
to its wholly-owned subsidiary, provided that such all of such assigned
obligations shall be guaranteed by GKF.
     IN WITNESS WHEREOF, the parties have executed this Addendum effective as of
the date first written above.

                      GK FINANCING, LLC       SUNRISE HOSPITAL AND MEDICAL
CENTER, LLC    
 
                   
By:
  /s/ Ernest A. Bates, M.D.
 
Ernest A. Bates, M.D.       By:
Name:   /s/ Steve Otto
 
Steve Otto    
 
  Policy Committee Member       Title: COO    

- 2 -